Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 88 (renumbered 1) teaches an illumination ring on the handle that surrounds a user operated actuator.  There is a control circuit with a power source, an actuator unit, a timer unit, and a timer indicator unit.  The timer indication unit comprises one of more light sources positioned to illuminate the illumination ring.  The control circuit is configured to activate the light sources in a manner that informs the user, during an oral care session, of the time that has passed during performance of the oral care session.  
Claim 101 (renumbered 14) teaches an illumination ring on the handle having a continuous exposed ring surface that surrounds a user operated actuator.  There is a control circuit with a power source, an actuator unit and one or more light sources.  There is a light divider component comprising a body having a plurality of arcuate apertures arranged in a ring and separated from one another by divider walls.  The divider is mounted in the handle housing so that the ring formed by the arcuate apertures is aligned with the illumination ring.  
The closest prior art of Deane (WO 2016046701), Wagner (PGPub 20180168332) and Gatzemeyer (USPN 8201295) fail to the above limitations.  Wagner teaches an illumination ring, however it is not surrounding the actuator, it is not a timed light ring and there is not a light divider component.  Wagner teaches an illumination ring that surrounds the actuator, however it is not to inform the user of time passes during the oral care session and it is not actuated by the actuator.  Further it doesn’t comprise a light divider component.  The prior art of Gatzemeyer teaches lighted sections that are each timed, however the lights do not surround the actuator nor does it have a light divider component.  
It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, the claims are free from the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723